Case 1:16-cv-11205-PBS Document 116-2 Filed 10/26/18 Page 1 of 17

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

MARCOS DaSILVA and MATTEUS
FERREIRA, on behalf of themselves

and all others similarly situated,
Case No: 16-cv-11205-PBS

Plaintiffs,

Vv.

BORDER TRANSFER OF MA, INC.

 

Defendant.

DEFENDANT’S RESPONSE TO
PLAINTIFFS’ FIRST SET OF INTERROGATORIES

I.
GENERAL OBJECTIONS

Border Transfer of Massachusetts, Inc. (““BTMI”) objects to Plaintiffs’ First Set
of Interrogatories (“Interrogatories”) on the following grounds: |

1. Attorney-Client Privilege. BTMI objects to each Interrogatory to the
extent that it seeks to discover information that is protected by the attorney-client
privilege, including all documents and other tangible things which constitute or
relate to confidential communications between or among BTMI and its attorneys.

2. Work Product Doctrine. BTMI objects to each Interrogatory to the extent
that it seeks to discover information that falls within the work product doctrine,
including the mental impressions, conclusions, opinions or legal theories of an

attorney or other representative of BTMI concerning this litigation.
Case 1:16-cv-11205-PBS Document 116-2 Filed 10/26/18 Page 2 of 17

3. Trial Preparation Materials. BTMI objects to each Interrogatory to the
extent that it seeks to discover information that was acquired or developed in
anticipation of litigation, including those materials protected from discovery
pursuant to Fed. R. Civ. P. 26(b)(8).

A, Objections to Definitions. BTMI objects to the definitions of
“Communication” and “Document” to the extent they exceed the bounds of the Federal
Rules of Civil Procedure. BTMI objects to the definition of “Identify” as overly broad
in that it seeks to discovery information that is not relevant to this case and not
proportional to the needs of this case. BT'MI objects to the definition of “Person” as
overly broad in that it seeks “agents or employees” of business entities. BTMI objects
to the definition of “You” as overly broad to the extent it seeks to include persons or
entities other than the named Defendant in this case. BTMI objects to the definition
of “Relevant Time Period” as overly broad in temporal scope to the extent it seeks
information falling outside the statute of limitations period for the claims brought by
Plaintiffs.

5. Other Objections. In providing this response to Plaintiffs’ discovery
request, BT'MI does not waive or intend to waive:

(a) Objections as to competency, relevancy, materiality or
admissibility;

(b) Rights to object on any grounds of the use of any responses herein
in any subsequent proceedings, including the trial of this or any other actions;

(c) Objections as to vagueness and ambiguity; and
Case 1:16-cv-11205-PBS Document 116-2 Filed 10/26/18 Page 3 of 17

(d) Rights to object further to this or any other further discovery
request in this proceeding.
Subject to the foregoing terms, conditions and objections, BT'MI responds to
Plaintiffs’ First Set of Interrogatories for Production as follows:

II.
INTERROGATORIES

1. Identify all individuals who contracted to provide delivery services,
either in their individual capacity or through another entity, for Border Transfer in
Massachusetts during the Relevant Time Period. Please list every purported
contractor by company name and by personal name, and every authorized driver,
including the principal driver for such contractor and secondary drivers who provided
delivery services for Border Transfer within the state of Massachusetts during the
Relevant Time Period, and for each such driver/contractor, provide the following
information:

a. the dates that such contractor made deliveries for Border Transfer;

b. The number of trucks that each contractor utilized for making
deliveries for Border Transfer listed by date of utilization;

c. The driver ID or number assigned to each driver;

d. The truck or contractor [ID number for such truck that was driven
and state whether the vehicle belonged to the delivery driver or was
leased;

e. The Border Transfer customer each contractor was making

deliveries for on each date of service.
Case 1:16-cv-11205-PBS Document 116-2 Filed 10/26/18 Page 4 of 17

RESPONSE: The total number of motor-carriers contracting with BTMI since
June 23, 2013 is approximately 57. The Vendor ID numbers for each of these motor
carriers are identified on BTM00203. BTMI services one customer in
Massachusetts—Sears Logistics Services, Inc., which now goes by Innovel Solutions
(“Innovel”). BTMI objects to providing information responsive to the remainder of this
Interrogatory as it contemplates the provision of putative class members’ identities,
which is not required pre-certification. See Senate Judiciary Report to Class Action
Fairness Act of 2005, S.Rep. 109-114, at 44 (2005) (‘It would in most cases be
improper for the named Plaintiffs to request that the defendant produce a list of all
class members (or detailed information that would allow the construction of such a
list), In many instances a massive, burdensome undertaking that will not be
necessary unless a proposed class is certified.”); Dziennick v. Sealift, Inc., 2006 WL
1455464 (E.D.N.Y. May 23, 2006) (“Courts have ordinarily refused to allow discovery
of class members' identities at the pre-certification stage out of concern that
Plaintiffs' attorneys may be seeking such information to identify potential new
clients, rather than to establish the appropriateness of certification.”). BTMI further
objects to this Interrogatory as overly broad, unduly burdensome, irrelevant, and not
proportional to the needs of the case. A class has not been certified in this case and
may never be, so the claims are limited to those asserted by the named Plaintiffs and
must be narrowly tailored. BT'MI also objects to this Interrogatory to the extent it
seeks private information related to individuals or business entities that are not

parties to this litigation.
Case 1:16-cv-11205-PBS Document 116-2 Filed 10/26/18 Page 5 of 17

2. Identify all dispatchers, supervisors, and terminal managers that
worked for Border Transfer in Massachusetts during the Relevant Time Period. For
each individual identified, provide the following information:

a. dob title;
b. Description of job duties;
c. Dates of employment with Border Transfer.

RESPONSE: The chart below lists BTMI employees at the Westwood facility
since June 23, 2018. Descriptions of job duties have been produced in response to
Plaintiffs’ First Set of Requests for Production of Documents. BTMI objects to this

Interrogatory to the extent is seeks information outside the applicable statute of

limitations period.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAME POSITION ee TERMINATION DATE
Haefner, Cynthia Part time — 03/03/12 ;

. Active

Admin

Matos, Abe Management | 02/24/13 12/29/18
Calcote, Stephanie | Admin 03/03/13 05/08/14
Enrici, Mary Admin 03/03/18 03/17/14
Livramento, Supervisor | 03/03/13 _‘| 03/14/15
Danilton
Alves, Arlindo Sr Admin 03/03/13 07/29/15
Haefner, Joseph Supervisor 03/03/13 Active
Donovan, Colby Management | 07/16/13 03/02/14
Concepcion, Maqiva | Admin 08/16/18 10/11/13
McLaughin, Part time -
Lindsey Admin 12/05/13 12/12/13
Vizcarrondo, Jose Admin 12/23/13 01/14/14
Matos, Rogerio Management | 01/13/14 Active
Santos, Michael Admin 03/06/14 09/15/15
Pereira, Debora Sr. Admin 05/19/14 03/04/17
Pereira, Maria Admin 07/12/14 02/08/15
Cabral, Nuria Admin 03/24/15 Active
Dowd, Kevin Management | 08/80/15 06/06/15

 

-5-

 
Case 1:16-cv-11205-PBS Document 116-2 Filed 10/26/18 Page 6 of 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ribeiro, Francisco Admin 06/29/15 07/08/15
Harewood, Renald | Management | 08/02/15 12/24/16
Delacruz, Desiree Admin 08/03/15 05/27/16
Alves, Joao Admin 08/17/15 11/19/15
J ulsaint-Laurent, Admin 10/01/15 A/29/17
Minouche
Burden-Wade, Admin 12/20/15 01/10/16
Erica
Mullgrave, Donique | Admin 05/23/16 08/18/16
Houston, Lakeith Admin 07/25/16 Active
Karch, Samantha Admin 10/08/16 Active
Reyes, Albert Management | 01/03/17 Active
Schulenberger, Supervisor 04/10/17 .
Active
Tlene
3. Describe how Border Transfer compensated Plaintiffs and other delivery

drivers during the Relevant Time Period, including but not limited to an explanation
of whether the delivery drivers were compensated on a flat fee per delivery or hourly
pay or other basis, and identify the reason for any deduction that might be taken out
of that drivers’ compensation when a per-delivery fee was due, the method by which
Border Transfer tracked deliveries, and whether Border Transfer would pay for
deliveries assigned, but not completed, and if the delivery was not completed, what
would happen as a result to the contractor’s compensation.

RESPONSE: BTMI does not pay delivery drivers; rather, BTMI pays motor
carriers pursuant to the terms of a Contract Carrier Agreement. The Contract Carrier
Agreement specifies the payment terms for the motor carrier’s services, including
that certain payment terms may be negotiated between BTMI and the motor carrier.
The contract between BTMI and Plaintiff DaSilva’s company, Alpha Logistics

Trucking, LLC, was produced as BTMI00067-000119.
Case 1:16-cv-11205-PBS Document 116-2 Filed 10/26/18 Page 7 of 17

A, Describe Border Transfer’s policies and procedures regarding the
maintenance of performance bond for each contractor, the procedure for making any
deductions related to damage claims, whether such deductions were made from the
weekly compensation of the contractor or from the performance bond, and how such
policies and procedures have changed during the Relative Time Period.

RESPONSE: BTMI does not have policies and procedures regarding
performance bonds. For an example of a motor carrier’s agreement to provide a
Performance Deposit pursuant to the Contract Carrier Agreement, see BTMI00067-
000119 for information on Alpha Logistics Trucking, LLC’s performance bond, the
motor carrier Plaintiff DaSilva owned. In general, claims deductions are not currently
taken from the performance bond, but were for portions of 2013 and 2014.

5. Identify and describe in detail Border Transfer’s policies, practices,
and/or procedures during the Relevant Time Period applicable to Plaintiffs and other
delivery drivers, including without limitation policies for assigning and tracking the
routes driven by delivery drivers, policies or practices regarding delivery drivers’
appearance and use of uniforms, policies and practices regarding how delivery drivers
were to mark or paint delivery trucks, and policies and practices concerning issuing
discipline, suspensions or termination of delivery drivers.

RESPONSE: BTMI has no policies or practices for (1) assigning or tracking
routes driven by delivery drivers; (2) delivery drivers’ appearance and use of
uniforms; (3) how delivery drivers were to mark or paint delivery trucks; or (4)

disciplining, suspending, or terminating delivery drivers. There are customer
Case 1:16-cv-11205-PBS Document 116-2 Filed 10/26/18 Page 8 of 17

requirements as to uniform and appearance identified in Appendix B of the Contract
Carrier Agreement, an example of which for Alpha Logistics Trucking, LLC was
produced as BTMI00067-000119.

6. Explain in detail all procedures taken by Border Transfer to audit and/or
evaluate the performance of delivery drivers.

RESPONSE: BTMI has no responsive information.

7. Identify every third-party company that provides paychecks, settlement
checks or accounting services in determining the compensation of Border Transfer
delivery drivers, and state the time period during which each company provided these
services.

RESPONSE: BTMI has no responsive information as to delivery driver
compensation. Since at least June 238, 2018, a third-party company, Fox River
Accounting Services, LLC (“Fox River Services”), does provide accounting services to
BTMI and issues settlement payments to motor carriers that BTMI contracts with
pursuant to the Contract Carrier Agreement.

8. Identify all individuals responsible for maintaining Border Transfer’s
payroll or compensation data concerning its delivery drivers during the Relevant
Time Period.

RESPONSE: BTMI has no responsive information as to delivery drivers. Since
at least June 23, 2018, Fox River Services has provided accounting services to BTMI
and issues settlement payments to motor carriers that BTMI contracts with pursuant

to the Contract Carrier Agreement.
Case 1:16-cv-11205-PBS Document 116-2 Filed 10/26/18 Page 9 of 17

9. Describe in detail Border Transfer’s policies, practices, capabilities
and/or procedures during the Relevant Time Period for generating daily delivery
manifests, including how delivery routes are constructed and assigned to individual
drivers.

RESPONSE: Delivery manifests are provided by Innovel. BTMI typically
receives the delivery manifest the night prior to when deliveries are to take place.
Motor carriers may accept or reject the delivery manifests offered.

10. Please identify any and all lawsuits, claims, grievances, administrative
actions or charges, other than this lawsuit, brought by any person or entity (including
the name of the court or agency, the docket number, the names of all parties and the
date of the filing) against Defendants concerning Defendants’ use of distributors
including, without limitation, claims alleging violations of state or federal wage and
hour laws.

RESPONSE: BTMI has no responsive information.

11. Describe any and all efforts undertaken by Defendants to learn and
comply with the Massachusetts Wage Act and other state wage laws and regulations
as they pertain to their classification of delivery drivers who worked for Border
Transfer in Massachusetts as independent contractors, including but not limited to
identifying any and all time studies, analyses, interviews, etc., that Defendants
completed or directed to be completed to determine whether the delivery drivers are

properly classified as independent contractors under Massachusetts’ ABC test.
Case 1:16-cv-11205-PBS Document 116-2 Filed 10/26/18 Page 10 of 17

RESPONSE: BTMI, which contracts with motor carriers as independent
contractors, has no responsive information to this Interrogatory.

12. Describe in detail all training Border Transfer provides to its delivery
drivers in Massachusetts.

RESPONSE: BTMTI has no responsive information to this Interrogatory.

13. Describe in detail Border Transfer’s policies, practices, and/or
procedures during the Relevant Time Period for determining the pick-up and drop-
off locations and times for each delivery, and policies and practices regarding whether
delivery drivers could decline to make specific deliveries, and identify the
individual(s) responsible for making those determinations.

RESPONSE: BTMI does not determine the delivery locations or times for
delivery. Motor carriers contracting with BTMI may decline delivery manifests and,
if accepted, the motor carrier may assign the route to a second driver employed by
that motor carrier, if applicable.

14. Describe in detail the relationship between Border Transfer of MA, Inc.
and Border Transfer, Inc. and describe the services each one has provided and for
whom (e.g. Sears) since 2002.

RESPONSE: BTMI was formed in 2011 to provide services under contract
with Sears out of the facility in Westwood, MA. BTMI objects to providing information
responsive to the remainder of this Interrogatory as it seeks private information
related to business entities that are not parties to this litigation. In particular, Border

Transfer, Inc. is not a party to this litigation and information regarding Border

-10-
Case 1:16-cv-11205-PBS Document 116-2 Filed 10/26/18 Page 11 of 17

Transfer, Inc. is irrelevant and not proportional to the needs of the case. BTMI further
objects to this Interrogatory as overly broad in that it seeks information dating back
to 2002, which is over ten years prior to the beginning of the statute of limitations
period in this case.

15. For every compensation period (e.g., weekly or biweekly) for every
contractor between June 1, 2013 and the present who made delivers on behalf of
Border Transfer in Massachusetts, please describe:

a. The amount of compensation paid to such contractor.

b. An itemization of all deductions made for such contractor for each
pay period including the reason for such deduction and the amount
of such deduction.

RESPONSE: BTMI has produced deduction data for motor carriers it contracts
with at the Westwood facility at BTM000203. BTMI objects to providing additional
information as to “the reason for such charge” as requested in subsection (b) and “the
amount of compensation” as requested in subsection (a) because the request is not
proportional to the needs of the case.

16. For each such date for which there was a chargeback, damage claim,
damage assessment, or in-home damage charge, list the amount of such charge, the
reason for such charge, and the truck or driver involved in such delivery for which
such charge was made.

RESPONSE: BTMI has produced deduction data for motor carriers it contracts

with at the Westwood facility at BTM0002038. The deduction data reflects information

-11-
Case 1:16-cv-11205-PBS Document 116-2 Filed 10/26/18 Page 12 of 17

for each motor carrier BTMI contracted with to provide motor carrier services out of
the Westwood facility; BTMI does not have records of “the truck or driver involved in
such delivery for which such charge was made.” BTMI objects to providing additional
information as to “the reason for such charge” because the request is not proportional
to the needs of the case.

17. Explain Border Transfer’s policies and procedures regarding any
deductions that were made from the compensation paid to Plaintiffs, and the other
class members, including reason for the deduction, the process Border Transfer
utilized to determine the amount of the deduction, and how such deductions were
designated in either Border Transfer’s database or on the paychecks themselves,
including but not limited to an explanation of deductions identified as “N/B,” “PERF
DEP,” “PERF DEP WE,” “PERF BOND RELEASE,” “FINAL PERF DEP RELEASE,”
“TRUCK RENTAL,” “CLAIM,” CLAIM DEDUCTION” “UNIFORM,” “UNIFORM
DEDUCTION WE,” “TRUCK DEDUCTION,” “TRUCK DEDUCTION WE,” and
“BACKGROUND CK.”

RESPONSE: The Contract Carrier Agreements between BTMI and motor
carriers specify compensation and deduction details. The contract between BTMI and
Plaintiff DaSilva’s company, Alpha Logistics Trucking, LLC, is produced in response
to Plaintiffs’ First Set of Requests for Production of Documents. The terms listed in
the Interrogatory have the following meanings:

N/B — No Bill

PERF DEP — Performance Deposit

PERF DEP WE — Performance Deposit Weekending

PERF BOND RELEASE — Performance Deposit/Bond Release

-12-
Case 1:16-cv-11205-PBS Document 116-2 Filed 10/26/18 Page 13 of 17

FINAL PERF DEP RELEASE — Final Performance Deposit/Bond Release
TRUCK RENTAL — Truck Rental

CLAIM — Claim Deduction

CLAIM DEDUCTION — Claim Deduction

UNIFORM — Uniform Deduction

UNIFORM DEDUCTION WE — Uniform Deduction Weekending

TRUCK DEDUCTION — Truck Deduction

TRUCK DEDUCTION WE — Truck Deduction Weekending
BACKGROUND CK — Background Check

BTMI objects to the remainder of this Interrogatory as duplicative of prior discovery
requests. BTMI further objects to the remainder of this Interrogatory as overly broad,
unduly burdensome, irrelevant, and not proportional to the needs of the case. A class
has not been certified in this case and may never be, so the claims are limited to those
asserted by the named Plaintiffs and must be narrowly tailored.

18. If Border Transfer contends that there were contractors who signed
delivery service agreements on behalf of themselves or their companies, but who did
not personally perform delivery services by either driving a truck or working on
deliveries as a helper for certain periods of time, please list every such
contractor/driver and the dates such individual did not personally provide such
delivery services.

RESPONSE: The following motor carriers contracted with BTMI yet the
individual who owned/operated the motor carrier business did not personally provide
delivery services during all dates which the motor carrier business contracted with
BTMI:

Chantre Delivery, LLC

Excelsior Trucking, LLC
H&L LLC

-13-
Case 1:16-cv-11205-PBS Document 116-2 Filed 10/26/18 Page 14 of 17

Jose Pinto Trucking, Inc.

Citie Trucking, LLC

JR & Son Transportation, LLC.
Lunakev Delivery, LLC

Miami Transportation, LLC
Olifore Delivery, LLC

Ordonez Trucking, LLC

Rocha Trucking, LLC

Tadz Delivery, Inc.

19. Please identify any experts that Border Transfer intends to use in this
matter. Please state each expert’s name, the subject upon which the expert is
anticipated to testify, the substance of the facts and opinions to which the expert is
expected to testify, and a summary of the grounds for each opinion of each expert.

RESPONSE: BTMI has not identified experts in this matter at this time.
BTMI reserves the right to do so as trial in this matter approaches, and will provide
all required information consistent with any expert disclosure requirements ordered
by the Court.

20. Please identify all persons whom Border Transfer intends to call as
witnesses in this matter.

RESPONSE: BTMTI has not identified all witnesses in this matter at this time.
BTMI reserves the right to do so as trial in this matter approaches, and will provide
all required information consistent with any witness disclosure requirements ordered
by the Court.

21. Identify each corporate officer of Border Transfer during the Relevant

Time Period, including Angela McCluskey, Patrick McCluskey, Donald Staniszewski,

and Jill Remick, and describe their title, including the dates they have held that title,

-14-
Case 1:16-cv-11205-PBS Document 116-2 Filed 10/26/18 Page 15 of 17

their duties at Border Transfer, and describe their involvement in developing and
implementing Border Transfer’s policy regarding how it classifies and compensates
its delivery providers, and their involvement in the day-to-day operations of Border
Transfer,

RESPONSE: BTMI objects to this Interrogatory as overly broad, irrelevant,
not proportional to the needs of the case, and intended solely to harass and annoy

corporate officers of BTMI.

[ BELIEVE, BASED ON REASONABLE INQUIRY, THAT THE FOREGOING
ANSWERS ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE,
INFORMATION AND BELIEF.

I VERIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

BORDER TRANSFER OF MA, INC.
By: Nw EE orisnenck
Title: ics Freee i Qswre

Date: of T [ae |"7

~15-
Case 1:16-cv-11205-PBS Document 116-2 Filed 10/26/18 Page 16 of 17

Dated: June 8, 2017

Respectfully submitted,

fl 0 fe

Andrew J. Butcher, Admitted Pro Hac Vice
abutcher@scopelitis.com

Adam C. Smedstad, Admitted Pro Hac Vice
asmedstad@scopelitis.com

SCOPELITIS GARVIN LIGHT HANSON & FEARY, P.C.
30 West Monroe Street, Suite 600

Chicago, [IL 606038

Phone: (812) 255-7200

 

Paul D. Root, Admitted Pro Hac Vice
proot@scopelitis.com

SCOPELITIS GARVIN LIGHT HANSON & FEARY, P.C.
10 West Market Street, Suite 1400

Indianapolis, IN 46204

Phone: (817) 637-1777

Judith A. Leggett, BBO #635346
Judith@LeggettLawFirm.com
LEGGETT LAW FIRM, LLC

7 Tower Circle, Suite 2

Avon, MA 02322

Phone: (617) 780-7163

Attorneys for Defendant
Border Transfer of MA, Inc.

-16-
Case 1:16-cv-11205-PBS Document 116-2 Filed 10/26/18 Page 17 of 17

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on June 8, 2017, a true and correct. copy
of the foregoing DEFENDANT’S RESPONSE TO PLAINTIFFS’ FIRST SET OF
INTERROGATORIES was served by e-mail and U.S. Mail, postage prepaid on the

following counsel of record:

Harold L. Lichten

Benjamin J. Weber

LICHTEN & LISS-RIORDAN, P.C.
729 Boylston Street, Suite 2000
Boston, MA 02116
hlichten@llrlaw.com
bweber@llrlaw.com

ah fi, foe

Paul D. Root

 

4825-1027-2069, v. 3

-17-
